Title: From John Adams to United States Senate, 24 June 1797
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States June 24. 1797

I nominate Robert Hamilton to be Marshall of the District of Delaware in the room of Allan McLane resigned.
Sylvanus Bourne, of Massachusetts to be Consul General of the United States, in the Batavian Republic.
John Beeldemaker to be Consul of the United States for Rotterdam
John Baptiste Sartori to be Consul of the United States at Rome.
Job Wall of Rhode Island to be Consul of the United States, for the Island of St. Bartholomew.

John Adams